DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Claims
Claims 1-5, 7-11, 13-16 are pending.
Claims 6, 12 are cancelled.
Claims 1-5, 7-11, 13-16 are rejected.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-5, 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 10,022,861), in view of Negishi (US 2018/0169760) and Long et al. (US 2010/0224023).
Regarding claims 1-2, 5, and 16, by a first interpretation, He discloses an arm-shaped structure body comprising: an elongated first portion (fig. 14 shows enlongated portion of 128 that is shown situated between the two hemispherical flanges), the first portion having a groove-shaped recessed section (fig. 15 shows groove-shaped recess of underside of 128; see also col. 7, lines 9-10) that continuously opens from one end of the first portion through another end of the first portion in one direction (i.e., the underside, as shown in fig. 15, is continuously open along the length of the enlogated portion of 128, from a first hemispherical flange to the other hemispherical flange) intersecting a longitudinal direction thereof; and a second portion (figs. 14-15 show either of the hemispherical flanges of 128) that is disposed so as to cover an opening of the recessed section (figs. 14-15 clearly shows the claimed arrangement, with the flanges of 128 covering the enlongated section of 128) and that is joined (figs. 14-15 show the flanges and enlongated section of 128 which are joined) to the first portion (enlongated section of 128), wherein the second portion (flanges of 128) includes a pair of mounting sections (portion with screw holes) that are disposed at both ends in the longitudinal direction (figs. 14-15 clearly show the claimed arrangement), the pair of mounting section being fixed to respective other parts constituting a robot (screws 130 mount cover 128 to base 126, which are attached to robotic joints at 132 and 134), wherein the second portion (flanges of 128) includes a plurality of first through-holes (screw holes for 130) in each of the mounting sections in a manner spaced apart from one another in a circumferential direction of the mounting section (figs. 14-15 clearly show the claimed arrangement), the first through-holes passing through the mounting sections in a plate thickness direction (figs. 14-15 clearly show the claimed arrangement) and allowing bolts (130) for fixing the mounting sections to one of the respective other parts to pass therethrough, and, wherein each of the bolts fixes the first portion to the other part together with the second portion (screws 130 mount cover 128 to base 126, which are attached to robotic joints at 132 and 134); an elongated hollow section (enlongated section of 128) extending in the longitudinal direction (figs. 14-15) between the first portion (i.e., side walls of 128) and the second portion (flanges of 128); wherein each of the mounting sections (holes for 130) is provided with, at a center thereof, a center hole passing therethrough in a plate thickness direction (figs. 14-15 show the claimed arrangement, where each bolt hole has a center hole passing through 128).
The disclosure of He does not disclose that the elongated first portion is formed of resin. 
e.g., paras. 1-2) of robotic structures (para. 36) and teaches forming a robotic structure (para. 36) from resin (para. 84), that is advantageous for reducing the weight of a link portion of a robot arm (para. 39). Further, the disclosure of Long evidences that it was desirable for robotic arms to have sufficient stiffness to resist complicated forces applied thereon, while maintaining a light weight to increase flexibility of operation (see discussion of para. 5). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to form the first elongated portion, as disclosed by He, of a resin material, as suggested by Negishi, for the expected advantage of reducing weight.  

Regarding claims 1-2, 5, and 16, by a second interpretation, He discloses an arm-shaped structure body comprising: an elongated first portion (fig. 14 shows enlongated portion of 128 that is shown situated between the two hemispherical flanges), the first portion having a groove-shaped recessed section (fig. 15 shows groove-shaped recess of underside of 128; see also col. 7, lines 9-10) that continuously opens from one end of the first portion through another end of the first portion in one direction (i.e., the underside, as shown in fig. 15) intersecting a longitudinal direction thereof; and a second portion (figs. 14-15 show enlongated section of 126 that is shown between ports 132, 134, i.e. that corresponds to enlongated portion of 128) that is disposed so as to cover an opening of the recessed section (figs. 14-15 clearly shows the claimed arrangement) and that is joined (via 130) to the first portion (128), wherein the second portion (126) includes a pair of mounting sections (132, 134) that are disposed at both ends in the longitudinal direction (figs. 14-15 clearly shows the claimed arrangement), the pair of mounting sections (132, 134) being fixed to respective other parts constituting a robot (e.g., fig. 13 shows the respective ends of link 102 connected to modules 104, 106), wherein the second portion enlongated section of 126) includes a plurality of first through-holes (shown clearly in figs. 14-15) in each of the mounting sections in a manner spaced apart from one another in a circumferential direction of the mounting section (figs. 14-15 clearly show the claimed arrangement), the first through-holes passing through the mounting sections in a plate thickness direction (figs. 14-15 clearly show the claimed arrangement) and allowing bolts for fixing the mounting sections to one of the respective other parts to pass therethrough (132, 134 are attachable to robotic joints by col. 7, lines 3-15), and, wherein each of the bolts fixes the first portion to the other part together with the second portion (col. 7, lines 3-15); an elongated hollow section (enlongated section of 128) extending in the longitudinal direction (figs. 14-15) between the first portion (i.e., upper wall of 128) and the second portion (126); wherein each of the mounting sections (132, 134) is provided with, at a center thereof, a center hole passing therethrough in a plate thickness direction (figs. 14-15 show the claimed arrangement, where each of 132, 134 has a center-hole where cables 66 pass through).
The disclosure of He does not disclose that the elongated first portion is formed of resin. 
Negishi is in the related field of additive manufacturing (e.g., paras. 1-2) of robotic structures (para. 36) and teaches forming a robotic structure (para. 36) from resin (para. 84), that is advantageous for reducing the weight of a link portion of a robot arm (para. 39). Further, the disclosure of Long evidences that it was desirable for robotic arms to have sufficient stiffness to resist complicated forces applied thereon, while maintaining a light weight to increase flexibility of operation (see discussion of para. 5). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to form the first elongated portion, as disclosed by He, of a resin material, as suggested by Negishi, for the expected advantage of reducing weight.  
The follow claims are mapped to the disclosure of He, unless otherwise noted: 
Regarding claim 4, by the second interpretation, the combination of He and Negishi suggests the arm-shaped structure body according to claim 1, wherein the second portion (126) includes a band-plate-shaped linking section (the scope of the phrasing “band-plate-shaped” includes the sides of 126 as shown in figs. 14-15) that links the pair of mounting sections (132, 134) so as to be disposed in a manner spaced apart from each other (figs. 14-15 show the claimed arrangement), and the first portion (128) and the second portion (126) are joined at the linking section (e.g., figs. 14-15).  
Regarding claim 7, by the second interpretation, the combination of He and Negishi suggests the arm-shaped structure body according to claim 1, wherein the first portion (128) includes a pair of flange sections (figs. 14-15 show bolt holes of hemispheres of 128 corresponding to respective 132, 134 of 126) that, in a state in which the first portion (128) is joined to the second portion (126), are placed over the respective mounting sections (132, 134) in a plate thickness direction at vicinities of outer circumferences of the mounting sections, and each of the flange sections includes a plurality of second through-holes formed at positions corresponding to the respective first through-holes (by col. 7, lines 3-15, base 126 and cover 128 are attached together with a plurality of screws 130, which are shown in fig. 14).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 10,022,861), Negishi (US 2018/0169760), and Long et al. (US 2010/0224023), in view of Hasegawa et al. (US 4,529,460).
Regarding claim 3, the combination of He and Negishi suggests the arm-shaped structure body according to claim 1, but is silent wherein the second portion is formed of a metal flat plate.  
i.e., fig. 1 and col. 2, lines 37-38). 
	It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Hasegawa in combination with the structure disclosed by He, in order to take advantage of the known material properties of metals, such as high strength or workability. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 10,022,861), Negishi (US 2018/0169760), and Long et al. (US 2010/0224023), in view of Doyle (US 5,079,055).
Regarding claims 8-9, by the second interpretation, the combination of He and Negishi suggests the arm-shaped structure body according to respective claims 7, 8, but does not disclose wherein metal reinforcing members for reinforcing the second through-holes are embedded in the resin forming the flange sections; wherein each of the metal reinforcing members comprises a contact surface that is in contact with the second portion, and an exposed surface where at least one portion of a surface opposite to the contact surface is exposed around a corresponding one of the metal reinforcing members.   
Doyle is in the related field of endeavor of reinforcement members for plastic laminate structures and teaches a reinforcement member 50 having a metal (col. 5, lines 59-63) insert 52 (col. 5, lines 49-51) that is used to reinforce the hole of a resin member (10, 12) against the stress-induced loads of a bolted or riveted connection (col. 4, line 67-col. 5, line 13). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the metal reinforcing insert of Doyle in combination with the flange apertures suggested by He and Negishi, for the purpose of reinforcing the hole against the stress-.  
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 10,022,861), Negishi (US 2018/0169760), and Long et al. (US 2010/0224023), in view of Mikaelsson et al. (US 2009/0114053).
Regarding claim 10, by the second interpretation, the combination of He and Negishi suggests the arm-shaped structure body according to claim 2, wherein the first portion (128) includes a pair of flange sections (figs. 14-15 show hemispheres of 128 corresponding to respective 132, 134 of 126) that, in a state in which the first portion (128) is joined to the second portion (126), are placed over the respective mounting sections (132, 134) in a plate thickness direction at vicinities of outer circumferences of the mounting sections. 
The second interpretation is silent on the first portion (128) includes, further inside than each of the flange sections, an opening section via which the hollow section is made open to an outside.
Mikaelsson is in the related field of robot arms and teaches an arm 204 with openings 225 at the respective ends of shell 222 (see fig. 3) that provide the advantage of making it possible to remove parts, such as bolts, accidentally lost inside the hollow structure from the interior thereof (para. 36).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the openings 225 of Mikaelsson in combination with the structure disclosed by He, for the expected advantage of being able to remove parts, such as bolts, accidentally lost inside the hollow structure. 

Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 10,022,861) and Hirano (US 2015/0040713), Nokleby et al. (US 2010/0304097). 
The pertinence of He to the limitations of Claim 1 has been explained elsewhere above, and is omitted here to avoid redundancy. 
The disclosure of He does not disclose that the elongated first portion is formed of resin; wherein the first portion is formed of a carbon-fiber reinforced resin. 
Hirano is in the related field of robot arms and teaches the use of carbon fiber reinforced plastic or the like that is advantageous for high strength and low weight (para. 29). Further, the disclosure of Nokleby evidences known techniques for fabricating robotic components from reinforced composites. Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to form the first elongated portion, as disclosed by He, of a carbon-fiber reinforced resin, as suggested by Hirano and/or Nokleby, for the expected advantage of added strength or reduced weight.  

Claim 13 is are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 10,022,861), Negishi (US 2018/0169760), and Long et al. (US 2010/0224023), in view of Koster et al. (US 4,929,146).
Regarding claim 13, the combination of He and Negishi suggests the arm-shaped structure body according to claim 7, further comprising: bolts (130) that can be inserted into the first through-holes (by col. 7, lines 3-15, base 126 and cover 128 are attached together with a plurality of screws 130). 
The disclosure of He is silent with regards to a washer that is disposed between the bolts and each of the flange sections where the bolts are inserted into the first through-holes.  
ring 139 is enclosed by a washer which is provided with a shoulder and is secured by means of bolts 145 to the bearing plate 93 of the lower arm 3, col. 5, lines 3-22). 
	Further note that the Officially Noticed fact “that washers were ubiquitous to the mechanical arts, such that it was extremely well known in the art that washers provided the known advantage of dispersing the force of a fastener” is hereby taken to be admitted prior art, since Applicant’s subsequent response of 09/20/2021 did not adequately traverse the official notice by specifically pointing out why the noticed fact was not considered to be common knowledge or well-known in the art in accordance with MPEP 2144.03(C).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the washer as taught by Koster with the bolts as disclosed by He, to provide the known advantage of dispersing the force of the bolts. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/20/2021, with respect to the objection to the Specification, the objection to the Claims, the rejections under 35 USC 112, and the rejections under 35 USC 102 have been fully considered and are persuasive.  The respective objections and rejections have been withdrawn. 
Applicant's arguments filed 09/20/2021 with respect to the rejections under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant has argued that He does not describe a “continuous recessed section.” This is not persuasive. The link cover 128 is described by He as a “hollow cover,” i.e. a continuous recessed 
Applicant has argued that the amended claim 1 recites “the arm-shaped structure body has two arm body sections, each of which bears strength” and that the arm of He does not bear strength (Remarks, page 12, first paragraph; emphasis added). Applicant has argued a limitation that is not present in the claim (i.e., “each of which bears strength”). Regardless, the arm of He is able to “bear strength” insomuch as it is used as a robotic arm; and the link cover 128 of He is inherently capable of bearing at least some “strength,” insomuch as it maintains its shape, e.g. under atmospheric pressure or during installation. 
Applicant has argued that the mounting sections of He and Negishi are limited to the ends of the arm body, and thus are not disposed in the longitudinal direction (Remarks, page 11, last paragraph). This is not persuasive. The ends of the arm body, e.g. or of any cylinder, are disposed in the longitudinal direction, i.e. the “direction parallel to the direction of maximum elongation.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658